Title: To Thomas Jefferson from Albert Gallatin, 7 June 1804
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Sir 
            Treasury Department 7th: June 1804
          
          I have the honour to inclose the copy of a letter received from the Collector of Philadelphia, by which it appears that vessels bound to Hispaniola are generally armed, and that he has thought it proper to require bonds & security from the owners that they shall not commit any acts of hostility against the subjects of powers at peace with the United States.
          As the collector requests instructions on that subject, permit me to submit it to your consideration and decision. It does not seem that bonds unauthorised by law can add any substantial security for the good behaviour of the parties; and the only case in which such bonds can be legally required is that provided by the 3d Section of the Act of February 6th 1802. For the Act “to authorize the defence of the merchant vessels of the United States against French depridations,” passed on the 25th June 1798, and by which it had been made a general provision that in no case whatever armed merchant vessels should clear out without having given bond for their peaceable conduct with friendly nations & for the return of their guns & ammunition, has expired ever since the 3d day of May 1802.
          Both those laws seem, from the language used, to have supposed that, either by the law of nations or by executive permission, merchants might, independent of those laws, arm their vessels. Certain it is that the Executive of the United States has, heretofore, acted as having a discretionary authority in those cases: as early as 1793 and afterwards again in 1797, private armaments, except for the East Indies, were absolutely forbidden by the President, and the order enforced by directing the collectors to refuse clearances to armed vessels; and in 1798, previous to the act of 25 June of that year & to any legislative interference, those orders were revoked by the President, & private vessels permitted to arm generally. The Act of 25 June 1798 then took place, and, on its expiration, the last orders of the President were considered as being in force. On that footing the matter now stands, and vessels are permitted to arm in conformity with the executive instructions of the spring 1798. It is not believed that the discretion which has been thus exercised can be perfectly reconciled to fixed principles. If the law of nations or any municipal statute rendered the instructions of 1793 & 1797 necessary, the instructions of 1798 were given in opposition to that law or statute. If private armaments by neutrals are not forbidden by the law of nations, nor the supposed right directly or implicitly taken from the citizens of the United States by statute, it is not easy to account for the instructions of 1793 & 1797. In order to lay the subject fully before you, I will only add that if it shall be Your opinion that the law of nations forbids neutrals to arm, except in certain cases such as the East Indies, the Mediterranean, &a, but that the situation of Hispaniola is now assimilated to that of the places where they may arm, yet the instructions of 1798 might require some revision as they permit generally to arm. I must acknowledge that I have not been able to form a satisfactory opinion on the subject, although I incline to the belief that the right of arming is in no case forbidden or controuled by the law of nations. 
          I have the honour to be with great respect, Sir Your most obedient Servant
          
            Albert Gallatin 
          
         